                  Case 7:17-cv-02507-VB Document 67 Filed 10/18/19 Page 1 of 1

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                   26 Broadway, 27th Floor
                                                              New York, NY 10004
                                                              Phone: (212) 248-7906
                                                              Fax: (212) 248-7908




       October 10, 2019

       Via ECF
       Honorable Steven M. Gold, U.S.M.J
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

       Re:     Glover v. Nationwide Credit, Inc., 19-CV-4579 (PKC)(SMG)

       Dear Judge Gold:

       My office, together with co-counsel, represents the plaintiff, Roxanne Glover,
       in the above-referenced case.

       I am pleased to report that the parties have settled the above-referenced
       case. The parties jointly request until November 25, 2019, to file the
       stipulation of dismissal, so as to allow the parties to circulate the settlement
       documents for signature and for Plaintiff to receive the settlement funds.

       Respectfully,

       /s/ Brian L. Bromberg
       Brian L. Bromberg

       cc:     All Attorneys of Record (via ECF)
